Citation Nr: 0004447	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-14 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for gout of the right 
ankle, right foot, and right toes, secondary to service-
connected residuals of a shell fragment wound to the right 
knee, Muscle Group XIII, with retained foreign body.

2.  Entitlement to service connection for residuals of skin 
cancer.

3.  Entitlement to service connection for a bilateral hearing 
loss.

4.  Entitlement to service connection for a dental condition, 
to include weak gums and teeth, and frequent dental 
infections.

5.  Entitlement to service connection for a cervical spine 
condition, secondary to service-connected residuals of a 
shell fragment wound to the right knee, Muscle Group XIII, 
with retained foreign body.

6.  Entitlement to an increased rating for service-connected 
residuals of a shell fragment wound to the right knee, Muscle 
Group XIII, with retained foreign body, currently rated as 30 
percent disabling.

7.  Entitlement to an increased rating for service-connected 
arthritis of the right knee, currently rated as 10 percent 
disabling.

8.  Entitlement to an increased rating for service-connected 
fungus infection of the groin, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
September 1945.

This appeal arises from May 1998 and June 1998 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The issues of entitlement to service connection for residuals 
of skin cancer, and gout of the right ankle, right foot, and 
right toes, secondary to service-connected residuals of a 
shell fragment wound to the right knee, Muscle Group XIII, 
with retained foreign body, will be addressed in the REMAND 
portion of this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claim of entitlement to service connection for a 
bilateral hearing loss is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.

3.  There is no medical or dental evidence that the veteran 
sustained dental trauma to any teeth or has a current dental 
disorder related to service, other than replaceable missing 
teeth or periodontal disease.

4.  The claim of entitlement to service connection for a 
cervical spine condition, secondary to service-connected 
residuals of a shell fragment wound to the right knee, Muscle 
Group XIII, with retained foreign body, is not supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation.

5.  The veteran's residuals of a shell fragment wound to the 
right knee, Muscle Group XIII, with retained foreign body, is 
manifested by pain, a retained foreign body, and an inability 
to walk up stairs without a cane.

6.  The veteran's arthritis of the right knee is manifested 
by pain, an inability to walk up stairs without a cane, and 
limitation of motion.

7.  The veteran's fungus infection of the groin is manifested 
by a maculopapular erythematous and somewhat brown discolored 
intertriginous area of the perineum, at the inner aspect of 
the thighs and scrotum, but without excoriations or bleeding.



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for any dental condition for treatment purposes is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.381 (1998); 38 C.F.R. §§ 3.381, 4.149, 4.150, 17.161 
(1999).

3.  The veteran's claim for service connection for arthritis 
of the cervical spine, secondary to service connected 
residuals of a shell fragment wound to the right knee, Muscle 
Group XIII, with retained foreign body, is not well grounded.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991).

4.  The criteria for an increased rating for residuals of a 
shell fragment wound to the right knee, Muscle Group XIII, 
with retained foreign body, currently rated as 30 percent 
disabling, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4-14, 4.40, 4.45, 4.56, 4.73, 
Diagnostic Code 5313 (1999).

5.  The criteria for an increased rating for arthritis of the 
right knee, currently rated as 10 percent disabling, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5003 
(1999).

6.  The criteria for an increased rating for a fungus 
infection of the groin, currently rated as 10 percent 
disabling, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 
7813 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, subsequent to the August 
1998 supplemental statement of the case (SSOC), the veteran 
submitted his statements or contentions in connection with 
his claims, and then, by documents received in February 2000, 
submitted an anecdotal statement which does not pertain to 
his claims.  There is no supplemental statement of the case 
(SSOC) of record indicating consideration of this evidence by 
the RO.  See 38 C.F.R. § 19.31 (1999).  When the Board 
addresses a question not considered by the RO, the Board must 
consider whether the claimant had notice of that issue and 
whether the claimant would be prejudiced by lack of such 
notice.  See Barnett v. Brown, 8 Vet. App. 1 (1995); Curry v. 
Brown, 7 Vet. App. 59, 66 (1994); Bernard v. Brown, 4 Vet. 
App. 384, 393-395 (1993).  As these statements, however, are 
essentially identical to those which the veteran has 
proffered prior to this time, and which were considered by 
the RO in the statement and supplemental statements of the 
case of record, and do not provide any new evidence or bases 
for consideration for the veteran's claims, the Board finds 
the veteran is not prejudiced by the Board's consideration of 
this evidence without first remanding for consideration by 
the RO.  Thus, the Board finds a remand for RO consideration 
and issuance of an SSOC as to this evidence is not necessary.  
Id.  A remand is not required in those situations where doing 
so would result in the imposition of unnecessary burdens on 
the Board without the possibility of any benefits flowing to 
the appellant.  See Winters v. West, 12 Vet. App. 203, 207 
(1999) (en banc).

I.  Service connection claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
In addition, certain chronic diseases, including organic 
diseases of the nervous system, may be presumed to have been 
incurred during service if they become manifest to a 
compensable degree within an applicable period after 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  No conditions other 
than those listed in § 3.309(a) can be considered chronic for 
purposes of presumptive service connection.  38 C.F.R. 
§ 3.307(a).

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

A.  Bilateral hearing loss

Service connection for hearing loss is circumscribed by 
38 C.F.R. § 3.385 (1999), as follows:

For purposes of applying the laws 
administered by VA, impaired hearing 
will be considered to be a 
disability when the auditory 
thresholds in any of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 
hertz, is 40 decibels or greater; or 
when the auditory thresholds for at 
least three of the frequencies, 500, 
1,000, 2,000, 3,000, or 4,000 are 26 
decibels or greater; or when speech 
recognition scores using the 
Maryland CNC Test are less than 94 
percent.

The veteran's service medical records contain his December 
1942 entrance physical examination report, which reveals that 
his hearing was found to be 15/15 in each ear, or normal.  An 
August 1945 audiogram indicates that whispered voice testing 
was 15/15 in each ear.  That audiogram also contains a graph 
showing the decibel loss at the various frequencies shown 
thereon.  The Board notes that in 1945 decibel hearing loss 
was measured by standards set by the American Standards 
Association (ASA).  Currently decibel hearing loss is 
measured by standards set by the International Standards 
Institute (ISO).  Thus, the ASA decibel hearing loss shown by 
the August 1945 audiogram must be converted to ISO standards.  
The Board also notes that while the August 1945 audiogram 
indicates the exact Hertz frequencies being tested, i.e., 
512, 1024, 2048, 2896, and 4096, current audiograms have been 
rounded to the 500, 1,000, 2,000, 3,000, and 4,000 Hertz 
frequencies noted below.

Thus, after conversion from ASA to ISO standards, the August 
1945 audiogram reveals that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
30
30
LEFT
25
15
15
30
30

This is the only hearing evidence in the veteran's service 
medical records.

Based on the evidence of record, and applying 38 C.F.R. 
§ 3.385, the veteran clearly did not experience documented 
hearing loss for VA purposes in either ear during his active 
duty service.  As the 1945 audiogram indicates that whispered 
voice testing was found to be 15/15 in each ear, as did the 
1942 induction examination report, it does not reveal that 
the veteran's bilateral hearing decreased during his active 
duty service.  However, the lack of any evidence of hearing 
loss disability at separation is not fatal to the veteran's 
claim.  Laws and regulations do not require in-service 
complaints of or treatment for hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  The key issues are whether the 
veteran currently satisfies the criteria of 38 C.F.R. 
§ 3.385, and whether there is medical evidence linking the 
current hearing loss disability to the veteran's period of 
active service.  As noted by the Court:

Where the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post-
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometry test results reflecting an 
upward shift in test thresholds in 
service, though still not meeting the 
requirements for a "disability" under 
38 C.F.R. § 3.385, and (b) post-service 
audiometry testing produces findings 
meeting the requirements of 38 C.F.R. 
§ 3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

A September 1982 private audiological examination report 
indicated that pure tone thresholds, in decibels, (ISO 
standards) were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
35
X
50
LEFT
20
X
45
X
55

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 76 percent in the left ear.  
The examiner indicated the veteran exhibited a mild to 
moderate bilateral sensorineural hearing loss.  Speech 
discrimination was found to be good in the right ear and fair 
to good in the left ear.

While the veteran's current bilateral hearing loss meets the 
regulatory threshold requirements for a bilateral hearing 
disability, and as he is a combat veteran entitling him to 
the benefits of 38 U.S.C.A. § 1154(b), i.e., his statements 
of noise exposure during service are accepted for fulfilling 
the requirement of an inservice injury, there is 
unfortunately no medical evidence of a nexus (medical 
opinion) relating his present bilateral hearing loss to his 
active duty service.  As the Court has held, the veteran has 
an obligation to submit competent medical evidence of a nexus 
between his present bilateral hearing loss and his active 
duty service.  Lay testimony cannot provide such medical 
evidence because lay persons are not competent to offer 
medical opinions.  See Boyer v. West, 11 Vet. App. 477, 478 
(1998); Wade v. West, 11 Vet. App. 302, 304-306 (1998); see 
also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espirutu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the 
veteran's contentions that his current bilateral hearing loss 
had its inception during his active duty service, or was 
caused by acoustic trauma during his active duty service, 
cannot be accepted as competent medical evidence of a nexus 
between his present bilateral hearing loss and his active 
duty service.

A well grounded claim must be supported by evidence, not 
merely allegations.  Tirpak, supra.  Consequently, as a well 
grounded claim requires medical evidence of a nexus between 
an inservice injury and the current disability in order to be 
plausible, as noted above, and no such evidence has been 
submitted, the veteran's claim for service connection for a 
bilateral hearing loss must be denied as not well grounded.  
See Epps, supra.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's service connection claim on the merits, 
while the Board has concluded that the claim is not well 
grounded.  However, the Court has held that "when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claims "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).

B.  A dental condition

In a January 1998 statement, the veteran indicated he was 
claiming service connection for a dental condition due to the 
fact that he was in such extreme geographic conditions during 
a three year period of time.  The veteran's Report of 
Separation and Honorable Discharge indicates foreign service 
of one year, seven months, and 14 days.  He reported that 
when he entered service his teeth were in excellent shape.  
His February 1943 induction physical examination report 
indicates that one upper (L6) and two lower teeth (L7, R14) 
had restorable caries (cavities), and four teeth (L8, L16, 
R8, R16) were missing.  This report noted no mouth or gum 
abnormalities.  An April 1945 dental examination report 
indicates that bite wing X-rays, right and left, had been 
taken which revealed caries in R14, R15, L7, L8, L15, 
pulpitis L14 (to be extracted), and heavy calculus.  He 
reported that he has had "weak" gums, dental "infections," 
and "weakened" teeth, since his discharge from active duty.  
An April 1951 letter from the RO to the veteran informed him 
that service connection had been granted for outpatient 
dental treatment for tooth #19.

The Board notes that no dental records have been submitted 
from 1951 to the current date.

Service connection will be granted for a disease or injury of 
the individual teeth and investing tissues, shown by the 
evidence to have been incurred in or aggravated by service.  
As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381 
(1999).  The significance of a finding that a dental 
condition is due to in-service trauma is that the veteran may 
be authorized to receive any VA dental care indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.  38 C.F.R. 
§ 17.161(c) (formerly § 17.123(c)), commonly referred to as 
Class II(a) eligibility.  For the purposes of determining 
whether a veteran has Class II(a) eligibility for dental care 
under 38 C.F.R. § 17.161(c), the term "service trauma" does 
not include the intended effects of treatment provided during 
the veteran's military service, including tooth extraction.  
See VAOPGCPREC 5-97, 62 Fed. Reg. 15566 (1997).

Further, applicable regulation provides that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis are not disabling conditions, and may be 
considered service connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149.

As noted above, however, no dental evidence has been 
presented to show eligibility under any category of 38 
U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  See VAOPGCPREC 5-97.  
It is neither claimed nor shown that the veteran meets any of 
the other dental treatment eligibility categories set forth 
in 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.

As with any claim for service connection, a claim for service 
connection for dental treatment must be well grounded.  A 
well grounded claim for service connection for dental 
treatment requires competent evidence of a current disability 
which meets the criteria specified in one of the clauses of 
38 U.S.C.A. § 1712(b)(1)(A)-(H), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical/dental evidence).  See Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  In order to be entitled 
to outpatient dental treatment, a veteran must meet the 
criteria specified in one of the clauses of 38 U.S.C.A. § 
1712(b)(1)(A)-(H).  Woodson v. Brown, 8 Vet. App. 352 (1995).  

The veteran however, has failed to present evidence which 
satisfies any of these three requirements.  The record 
reveals the veteran was granted service connection in April 
1951 for dental treatment for tooth #19.  Thus, he has 
availed himself of the one time dental treatment to which he 
was entitled.  As the criteria for a well-grounded claim are 
not shown, the claim must be denied.

C.  A cervical condition, secondary to service-connected 
residuals of a shell fragment wound to the right knee

In addition to direct service connection for disability 
resulting from disease or injury incurred in or aggravated by 
service, a disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
Secondary service connection may also be granted for the 
degree of aggravation to a non-service connected disorder 
which is proximately due to or the result of a service 
connected disorder.  Allen v. Brown, 7 Vet. App. 439, 448-50 
(1995).

The initial question which must be answered in this case, 
however, is whether the appellant has presented a well 
grounded claim for service connection.  A claim for secondary 
service connection must, as must all claims, be well grounded 
under 38 U.S.C.A. § 5107(a).  See Dinsay v. Brown, 9 Vet. 
App. 79, 86 (1996); Jones (Wayne), supra (requiring medical 
evidence showing a relationship between a service-connected 
disability and the condition claimed to be secondarily 
service connected); see also Locher v. Brown, 9 Vet. App. 
535, 539 (1996); Libertine v. Brown, 9 Vet. App. 521, 522 
(1996).  There must be evidence that the disability claimed 
is proximately due to or the result of the veteran's service-
connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310(a); Wallin v. West, 11 Vet. App. 509, 512 (1998).

The veteran's service medical records contain no evidence of 
any complaints of, or treatment for, any cervical spine 
problems.  No medical evidence has been submitted showing 
that arthritis was manifested to a compensable (10 percent) 
degree within one year of the veteran's discharge from 
service.  See 38 C.F.R. § 3.309(a).  No medical evidence of 
any complaints of, or treatment for, any cervical spine 
problems appears of record prior to May 1998.  A May 1998 X-
ray report reveals a conclusion of extensive hypertrophic 
spurring anteriorly at C5-6 and C7, osteophyte narrowing of 
the intervertebral foramina bilaterally at 3-4 and 4-5, and 
degenerative changes of the articular pillars bilaterally.  
The is no medical opinion contained in this report, however, 
which relates this disability either with the veteran's 
active duty service or to his service connected residuals of 
a shell fragment wound to the right knee.

The relationship of the veteran's service connected 
disability and a non-service connected disability is not 
susceptible to informed lay observation, and thus, for there 
to be credible evidence of such a relationship, medical 
evidence is required.  See, e.g., Libertine v. Brown, 9 Vet. 
App. 521, 522 (1996); Reiber v. Brown, 7 Vet. App. 513, 516 
(1995); Schroeder v. Brown, 6 Vet. App. 220, 224 (1994); 
Proscelle, 2 Vet. App. at 633.  Thus, while the veteran has 
contended that his cervical spine arthritis was caused by his 
service-connected shell fragment wound to the right knee, 
this cannot be the necessary competent medical evidence to 
well ground his claim.

Accordingly, as a well grounded claim for secondary service 
connection must include medical evidence that the disability 
claimed is proximately due to or the result of the veteran's 
service-connected disability, and no such evidence has been 
submitted, the veteran's claim for service connection for 
arthritis of the cervical spine, as due to his service-
connected residuals of a shell fragment wound to the right 
knee, must be denied as not well grounded.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.310(a); Wallin, supra.

II.  Increased rating claims

Initially, the Board finds the veteran's increased rating 
claims well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the veteran is found to have presented 
claims which are not inherently implausible, inasmuch as a 
mere allegation that a service-connected disability has 
increased in severity is sufficient to establish an increased 
rating claim as well grounded.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 623 (1992).  Further, after examining the record, the 
Board is satisfied that all relevant facts have been properly 
developed in regard to his claims and that no further 
assistance to the veteran is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to a conclusion that 
the current evidence on file is inadequate for proper rating 
purposes.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability ratings is the ability of the body as a 
whole, or of a system or organ of the body to function under 
the ordinary conditions of daily life, including employment.  
See 38 C.F.R. § 4.10.  Although the history of a disability 
must be considered, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Documents created in proximity 
to the recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A.  Residuals of a shell fragment wound to the right knee, 
Muscle Group XIII, with retained foreign body

The veteran's service medical records reveal he was wounded 
by grenade fragments in February 1945, on Leyte Island, the 
Philippines.  The wound was debrided under local anesthesia.  
A Final Summary indicates a very small healed wound on the 
anteromedial aspect and level of the upper border of the 
patella of the right knee was found.  No soft tissue swelling 
or fluid was found.  Full range of motion of the right knee 
was found, no anterior posterior or lateral instability was 
found, McMurray's sign was negative, no atrophy of the right 
thigh was found, and both knees and thighs measured the same.  
X-rays of the right knee revealed shell fragments, 5 
millimeters in diameter, lodged adjacent to the posterior 
portion of the lateral tibial condyle, near the articular 
surface.  The report indicated the foreign body did not seem 
to be in the joint articular area.  The diagnosis was wound, 
shell fragment, penetrating, knee, right, entrance anterior 
aspect, moderate, healed on admission.

The Board notes that no treatment records concerning the 
shell fragment wound have been submitted in connection with 
this claim for increase.

During an April 1998 VA examination the veteran complained of 
instability in the right knee, and an inability to walk up 
stairs without a cane.  Upon physical examination a 1 
centimeter well healed scar was found in the medial aspect, 
and a 0.5 centimeter well healed scar was found on the distal 
aspect of the distal third of the right fibula.  The right 
knee had crepitus on motion, with flexion of 100 degrees and 
extension of 0 degrees.  The impression was shell fragment 
wound, muscle group right 13, without evidence of muscle 
herniation, or nerve or bone damage.  Radiograph revealed a 6 
x 4 x 2 millimeter metallic foreign body within the popliteal 
region, abutting the cortex of the posterior aspect of the 
proximal tibial epiphysis.  Shell fragment injury involving 
muscle group 13 without associated injuries.

Disabilities of the foot and leg are rated in accordance with 
38 C.F.R. § 4.73, Diagnostic Codes (DC) 5310-5312.  The 
veteran's injury, being of the right knee, has been evaluated 
under DC 5313, which addresses disabilities of Group XIII 
muscles, being the muscles of the posterior thigh group and 
Hamstring complex of 2-joint muscles: (1) biceps femoris; (2) 
semimembranosus; and, (3) semitendinosus.  The functions 
affected by these muscles include extension of the hip and 
flexion of the knee; outward and inward rotation of flexed 
knee; synchronizing simultaneous flexion of the hip and knee 
and extension of the hip and knee.  The veteran's residuals 
of a shell fragment wound to the right knee, Muscle Group 
XIII, with retained foreign body, have been rated as being a 
moderately severe injury under DC 5313, thereby assigning a 
30 percent disability rating.  A disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for compensation purposes under laws 
administered by VA will not be reduced to less than such 
evaluation except upon a showing that such rating was based 
on fraud.  38 U.S.C.A. § 110; 38 C.F.R. § 3.951(b).  The 
veteran's shell fragment wound disability rating has been in 
existence since February 15, 1949; hence, it may not be 
reduced.

Under the rating criteria, an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56.

Under DC's 5301 through 5323, disabilities resulting from 
muscle injuries shall be classified as slight, moderate, 
moderately severe or severe.  A slight disability of muscles 
is a simple wound of muscle without debridement or infection; 
the service department records show a superficial wound with 
brief treatment and return to duty; no cardinal signs or 
symptoms of muscle disability as defined above are evident; 
objective findings include minimal scar, no evidence of 
fascial defect, atrophy, or impaired tonus, and no impairment 
of function or metallic fragments retained in muscle tissue.  
Id.

A moderate disability of muscles is a through and through or 
deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection; service department records or other evidence shows 
inservice treatment for the wound; there is a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined above, particularly 
a lowered threshold of fatigue after average use, affecting 
the particular functions controlled by the injured muscles; 
there are entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue, with some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  Id.

A moderately severe disability of muscles is a through and 
through or deep penetrating wound by a small high-velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring; the service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of the wound, with a record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined above, and, if present, evidence of inability to 
keep up with work requirements; objective findings would 
include entrance and (if present) exit scars indicating the 
track of missile through one or more muscle groups, 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side, with tests of strength and endurance compared 
with sound side demonstrating positive evidence of 
impairment.  Id.

A severe disability of muscles is a through and through or 
deep penetrating wound due to a high-velocity missile, or 
large or multiple low-velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring; the service department 
records or other evidence shows hospitalization for a 
prolonged period for treatment of wound, with a record of 
consistent complaints of cardinal signs and symptoms of 
muscle disability as defined above, worse than those shown 
for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements; 
objective findings include ragged, depressed and adherent 
scars indicating wide damage to muscle groups in the missile 
track, with palpation showing loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area, with 
muscles swelling and hardening abnormally in contraction, and 
with tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicating a severe impairment of function.  If present, the 
following are also signs of severe muscle disability: X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of a scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; and induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id.

Based on the findings of the April 1998 VA examination 
report, as noted above, the veteran's shell fragment wound 
disability clearly does not exhibit the necessary shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring, as to warrant a severe 
injury.  The service department records or other evidence do 
not show hospitalization for a prolonged period for treatment 
of wound, with a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined above, 
worse than those shown for moderately severe muscle injuries, 
or evidence of an inability to keep up with work 
requirements.  The objective findings do not include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in the missile track, with palpation showing loss of 
deep fascia or muscle substance, or soft flabby muscles in 
the wound area, with muscles swelling and hardening 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side do not indicate a severe impairment of 
function.  X-ray evidence does not show minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile, adhesion of a scar to one of 
the long bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests, visible or measurable 
atrophy, adaptive contraction of an opposing group of 
muscles, atrophy of muscle groups not in the track of the 
missile, and induration or atrophy of an entire muscle 
following simple piercing by a projectile, has also not been 
shown by the medical evidence.

Thus, the requirements for a severe muscle injury have not 
been met.  Accordingly, the Board finds the preponderance of 
the evidence is against an increased rating for residuals of 
a shell fragment wound to the right knee, Muscle Group XIII, 
with retained foreign body.  Hence, his request for an 
increased rating must be denied.

In assigning a 30 percent rating the Board is cognizant of 
the veteran's complaints of pain which are noted in his 
claims file.  Under 38 C.F.R. § 4.56, however, pain is 
specifically contemplated in the assignment of an evaluation 
for a severe wound.  (The "cardinal symptoms of muscle 
wounds (include) ... fatigue and fatigue-pain after moderate 
use....")  Hence, the impact of pain has already been 
considered, and assigning a rating for pain under 38 C.F.R. 
§§ 4.40 and 4.45 as interpreted in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), would violate the principle against 
pyramiding.  See 38 C.F.R. § 4.14.  In this regard the Board 
notes that arthritis of the right knee, due to the shell 
fragment wound, has been separately rated.  The issue of an 
increased rating for that disability is addressed below.

As the objective medical evidence does not reveal ankylosis 
of the knee, recurrent subluxation or lateral instability, 
dislocated or symptomatic removed cartilage, impairment of 
the tibia or fibula, or genu recurvatum, DC's 5256-5259, and 
5262-5263 are not for application.

B.  Arthritis of the right knee

The veteran has been assigned a 10 percent rating for 
traumatic arthritis of the right knee.  Arthritis, due to 
trauma, substantiated by X-ray findings, is rated in 
accordance with 38 C.F.R. § 4.71a, DC 5010, which provides 
that this disability is to be rated as degenerative 
arthritis.  Degenerative arthritis is rated in accordance 
with DC 5003, which provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Limitation of flexion of the knee is rated in accordance with 
38 C.F.R. § 4.71a, DC 5260.  This code provides that flexion 
limited to 15 degrees warrants a 30 percent rating; flexion 
limited to 30 degrees warrants a 20 percent rating; flexion 
limited to 45 degrees warrants a 10 percent rating; and 
flexion limited to 60 degrees warrants a 0 percent 
(noncompensable) rating.  The April 1998 VA examination 
report indicates that flexion was found to be 100 degrees.  
Thus, a rating in excess of 10 percent is not warranted under 
this code.

Limitation of extension of the knee is rated in accordance 
with 38 C.F.R. § 4.71a, DC 5261.  This code provides that 
extension limited to 45 degrees warrants a 50 percent rating; 
extension limited to 30 degrees warrants a 40 percent rating; 
extension limited to 20 degrees warrants a 30 percent rating; 
extension limited to 15 degrees warrants a 20 percent rating; 
extension limited to 10 degrees warrants a 10 percent rating; 
extension limited to 5 degrees warrants a 0 percent 
(noncompensable) rating.  The April 1998 VA examination 
report indicates that extension was found to be 0 degrees.  
Thus, a rating in excess of 10 percent is not warranted under 
this code.

Accordingly, the preponderance of the evidence is against an 
increased rating for arthritis of the right knee.

C.  Fungus infection of the groin

The veteran's fungus infection of the groin has been rated as 
10 percent disabling under 38 C.F.R. § 4.118, DC 7813.

The Board notes that no medical records showing treatment for 
a fungus infection of the groin have been submitted in regard 
to the veteran's request for an increased rating for a fungus 
infection of the groin.

During the veteran's April 1998 VA examination he reported a 
history of tinea cruris to the intertriginous areas of the 
groin, with occasional bleeding and constant itch.  Upon 
physical examination a maculopapular erythematous and 
somewhat brown discolored intertriginous area of the 
perineum, at the inner aspect of the thighs and scrotum was 
found.  This was noted to be without excoriations or 
bleeding.  The impression was tinea cruris.

Where the particular disability for which the veteran is 
service-connected is not listed in the Schedule For Rating 
Disabilities, it may be rated by analogy to a closely related 
disease in which not only the functions affected, but the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. §§ 4.20, 4.27; see also Lendenmann v. Principi, 3 
Vet. App. 345, 348 (1992); Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  An analogous rating may only be 
assigned where the service-connected disability is not listed 
in the rating schedule.  38 C.F.R. § 4.27; see also 
Lendenmann, 3 Vet. App. at 349-50; Pernorio, 2 Vet. App. at 
629.

Tinea cruris is not listed in the rating schedule.  The RO 
has rated the veteran's fungus infection under DC 7813, which 
rates dermatophytosis.  A note to that code provides that 
dermatophytosis is to be rated as scars, disfigurement, etc., 
on the extent of constitutional symptoms, physical 
impairment.  The objective medical evidence does not reveal 
scarring.  The findings of the April 1998 VA examination 
report do not indicate disfigurement and the veteran has not 
contended that this disability in any way affects employment.

As to the constitutional symptoms, DC 7806, which rates 
eczema, provides that, with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or when exceptionally repugnant, a 50 percent 
rating is warranted; with exudation or itching constant, 
extensive lesions, or marked disfigurement, a 30 percent 
rating is warranted; with exfoliation, exudation or itching, 
if involving an exposed surface or extensive area, a 10 
percent rating is warranted; with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area, a 0 percent (noncompensable) rating is 
warranted.

The April 1998 VA examination report indicates that 
excoriations or bleeding was not found.  Accordingly, the 
preponderance of the evidence is against an increased rating 
for the veteran's fungus infection of the groin, and his 
increased rating claim must be denied.

D.  Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a bilateral hearing loss is denied.

Service connection for a dental condition, to include weak 
gums and teeth, and frequent dental infections, is denied.

Service connection for a cervical spine condition, secondary 
to service-connected residuals of a shell fragment wound to 
the right knee, Muscle Group XIII, with retained foreign 
body, is denied.

An increased rating for service-connected residuals of a 
shell fragment wound to the right knee, Muscle Group XIII, 
with retained foreign body, currently rated as 30 percent 
disabling, is denied.

An increased rating for service-connected arthritis of the 
right knee, currently rated as 10 percent disabling, is 
denied.

An increased rating for service-connected fungus infection of 
the groin, currently rated as 10 percent disabling, is 
denied.


REMAND

Subsequent to the August 1998 SSOC the veteran submitted 
medical evidence pertaining to his claims for service 
connection for gout of the right ankle, right foot, and right 
toes, secondary to service-connected residuals of a shell 
fragment wound to the right knee, Muscle Group XIII, with 
retained foreign body, and for residuals of skin cancer.  An 
SSOC will be furnished to the appellant and his or her 
representative, if any, when additional pertinent evidence is 
received after a statement of the case (SOC) or the most 
recent SSOC has been issued.  38 C.F.R. § 19.31.  Any 
pertinent evidence submitted by the appellant or 
representative which has not been considered in an SOC or 
SSOC must be referred to the RO for review and preparation of 
an SSOC unless this procedural right is waived, in writing, 
by the appellant or representative or unless the Board 
determines that the benefit to which the evidence relates may 
be allowed on appeal without such referral.  38 C.F.R. 
§ 20.1304(c).  Inasmuch as additional evidence was submitted 
after the last SSOC, and a written waiver was not obtained, 
and as the Board has not determined that the benefit to which 
the evidence relates may be allowed on appeal without such 
referral, the Board determines that a remand in accordance 
with 38 C.F.R. §§ 19.9, 19.31, 19.37, and 20.1304(c) is 
warranted.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to accord due process 
of law, it is the opinion of the Board that further 
development in this case is warranted.  Accordingly, this 
case is REMANDED to the RO for the following action:

The RO should consider the newly 
submitted evidence to determine whether 
the benefits requested by the veteran may 
be granted.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to accord due process of the law.  The Board does not 
intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran unless he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



